[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de MOTION FOR MODIFICATION OF ALIMONY AND SUPPORT, PENDENTE LITE AND/OR MOTION FOR RESTRAINING ORDER (118)
On May 5, 1999 the court entered an unallocated non-taxable CT Page 1657 alimony and child support weekly order of $1250. At that time the defendant's financial affidavit listed non-taxable disability income of $3173.07 weekly. In addition, he also listed a weekly payment of $1349.09 from Cardiology Associates where the defendant previously practiced as a physician. He testified that
  "At this time they are in the process of buying me out, . . ." and
  "Q. And that is to pay out your shareholders interest in the Cardiology Associates?
A. That's correct." (Transcript p. 24)
  The court entered an order and also found that there was "not sufficient evidence on pay-out of interest of firm and was not raised in plaintiff's motion."
The payments being received by the defendant were not considered income at the time the current order was entered.
On January 31, 2000 the current motion was heard at which time Martin J. Krauthamer, M.D. testified that the defendant was being paid his share of the P.C.'s accounts receivable, determined to be $277,491, at the rate of $5,781 monthly and that said payments were considered income subject to withholding tax. The earlier testimony of the defendant was in error in describing the payments as a "buy out" of an asset. The court should not have excluded this additional income in fixing the alimony order. This constitutes a change in circumstances substantial enough to have the court reevaluate the current order.
The motion is granted in that the alimony order is modified as follows. The current nontaxable order is augmented by an additional unallocated periodic alimony and child support order of $650 weekly, taxable to the same extent that the payments to the defendant are subject to tax. The first payment of $650 is due on February 11, 2000.
HARRIGAN, J.